Case 8:18-cr-00510-GJH Document 6-1 Filed 10/12/18 Page 1 of 1

 

FILED ENTERED
LOGGED. RECEIVED
OCT 12 2018
ATTACHMENT A pr oakeeeis
STIPULATION OF FACTS BY 2 DEPUTY

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following Jacts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

In or about November 2017, JUSTIN PAUL KEENER (“KEENER”), while residing at
Naval Air Station Patuxent River, a location within the special maritime or territorial jurisdiction
of the United States, knowingly and intentionally touched the genitalia of Victim A with the intent
to arouse or gratify the sexual desire of any person. Victim A was at the time under 12 years of
age. At the time KEENER engaged in this conduct, Victim A was under the care, custody, or
supervisory control of KEENER.

SO STIPULATED:
AMY ZS —

Joseph R. Baldwin
gsstant United States Attorney

Le

me
Justin Paul Keener
Defendant

Sg Soret

Tlie Stelzis, Esq. —

Counsel for Defendant

 

Rev. August 2018
